

113 S1783 IS: Federal Prison Reform Act of 2013
U.S. Senate
2013-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1783IN THE SENATE OF THE UNITED STATESDecember 9, 2013Mr. Cornyn (for himself, Mr. Lee, Mr. Hatch, and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo enhance public safety by improving the effectiveness
		  and efficiency of the Federal prison system with offender risk and needs
		  assessment, individual risk reduction incentives and rewards, and risk and
		  recidivism reduction.1.Short titleThis Act may be cited as the
			 Federal Prison Reform Act of
			 2013.2.PurposesThe purposes of the Act are to—(1)increase public
			 safety by improving the effectiveness and efficiency of the Federal prison
			 system, and to reduce the recidivism rates of Federal offenders;(2)establish offender
			 risk and needs assessment as the cornerstone of a more effective and efficient
			 Federal prison system;(3)implement a
			 validated post-sentencing risk and needs assessment system that relies on
			 dynamic risk factors to provide Federal prison officials with guidelines to
			 address the individual criminogenic needs of Federal offenders, manage limited
			 resources, and enhance public safety;(4)enhance existing recidivism reduction programs and increase prison jobs and other productive activities by incentivizing Federal prisoners to reduce their individual risk of recidivism by successfully completing such programs, and by successfully maintaining such jobs and activities over time;(5)reward all Federal prisoners who successfully complete evidence-based intervention and treatment programs, and maintain prison jobs and other productive activities, with the ability to earn and accrue time credits and additional privileges;(6)reward Federal prisoners who successfully reduce their individual risk of recidivism by providing them with the ability to transfer into prerelease custody when they are reassessed as low risk and have earned sufficient time credits;(7)expand the implementation of evidence-based intervention and treatment programs designed to reduce recidivism, including educational and vocational training programs, prison jobs, and other productive activities, to ensure that all Federal prisoners have access to them during their entire terms of incarceration;(8)perform regular
			 outcome evaluations of programs and interventions to assure that they are
			 evidence-based and to suggest changes and enhancements based on the results;
			 and(9)assist the
			 Department of Justice in addressing the underlying cost structure of the
			 Federal prison system and ensure that the Department can continue to run our
			 prisons safely and securely without compromising the scope or quality of the
			 Department’s many other critical law enforcement missions.3.Duties of the
			 Attorney General(a)In
			 generalThe Attorney General
			 shall carry out this section in consultation with—(1)the Director of
			 the Bureau of Prisons;(2)the Director of
			 the Administrative Office of the United States Courts;(3)the Assistant Director for
			 the Office of Probation and Pretrial Services;(4)the Chair of the
			 United States Sentencing Commission;(5)the Director of
			 the National Institute of Justice; and(6)the inspector general of the Department of Justice.(b)DutiesThe Attorney General shall, in accordance
			 with subsection (c)—(1)develop an
			 offender risk and needs assessment system in accordance with section 3621A of
			 title 18, United States Code, as added by section 4 of this Act;(2)develop
			 recommendations regarding recidivism reduction programs and productive
			 activities in accordance with section 5;(3)conduct ongoing
			 research and data analysis to determine—(A)the best practices
			 regarding the use of offender risk and needs assessment tools;(B)the best available risk and needs
			 assessment tools and the level to which they rely on dynamic risk factors that
			 could be addressed and changed over time, and on measures of risk of
			 recidivism, individual needs, and responsivity to recidivism reduction
			 programs;(C)the most effective
			 and efficient uses of such tools in conjunction with recidivism reduction
			 programs, productive activities, incentives, and rewards; and(D)which recidivism
			 reduction programs are the most effective—(i)for
			 prisoners classified at different recidivism risk levels; and(ii)for
			 addressing the specific needs of individual prisoners;(4)on a biennial basis, review the system
			 required under paragraph (1) and the recommendations required under paragraph
			 (2), using the research conducted under paragraph (3), to determine whether any
			 revisions or updates should be made, and if so, make such revisions or
			 updates;(5)hold periodic
			 meetings with the officials listed in subsection (a) at intervals to be
			 determined by the Attorney General; and(6)report to Congress
			 in accordance with section 6.(c)MethodsIn
			 carrying out the duties under subsection (b), the Attorney General
			 shall—(1)consult relevant
			 interested individuals and entities; and(2)make decisions using data that is based on
			 the best available statistical and empirical evidence.4.Post-sentencing
			 risk and needs assessment system(a)In
			 generalSubchapter C of
			 chapter 229 of title 18, United States Code, is amended by inserting after
			 section 3621 the following:3621A.Post-sentencing
				risk and needs assessment system(a)In
				generalNot later than 180
				days after the date of the enactment of this section, the Attorney General
				shall develop and release for use by the Bureau of Prisons an offender risk and
				needs assessment system, to be known as the Post-Sentencing Risk and
				Needs Assessment System, which shall provide risk and needs assessment
				tools (developed under subsection (b)) in order to—(1)classify the recidivism risk level of all prisoners as low, moderate, or high as part of the intake process, and ensure that low-risk prisoners are grouped with low-risk prisoners in all housing and assignment decisions;(2)assign covered prisoners to appropriate recidivism reduction
				programs or productive activities based on that classification, the specific criminogenic needs of the covered prisoner, and in accordance with subsection (c);(3)reassess the
				recidivism risk level of covered prisoners periodically using an appropriate reassessment tool, and reassign the covered prisoner to
				appropriate recidivism reduction programs or productive activities based on the
				revised classification, the specific criminogenic needs of the covered prisoner, and
				the successful completion of recidivism reduction programs in accordance with
				subsection (d); and(4)determine when a
				covered prisoner who has been classified as having a low recidivism risk level is
				qualified and eligible to transfer to prerelease custody in accordance with
				subsection (d).(b)Risk and needs
				assessment tools(1)In
				generalThe Attorney General shall—(A)adapt the Federal
				Post Conviction Risk Assessment Tool developed and utilized by the
				Administrative Office of the United States Courts in order to develop suitable
				risk and needs assessment tools to be used under the System described under
				subsection (a) by using the research and data analysis required under section
				3(b)(3) of the Federal Prison Reform Act of
				2013 (in accordance with the methods required under section 3(c)
				of the Federal Prison Reform Act of
				2013) to make the most effective and efficient tools to
				accomplish the assessments, assignments and reassessments described in paragraphs (1)
				through (4) of subsection (a); and(B)ensure that the
				risk and needs assessment tool to be used in the reassessments described in
				subsection (a)(3) measures indicators of progress and improvement, and of regression, including
				newly acquired skills, attitude, and behavior changes over time.(2)Use of existing
				risk and needs assessment tools permittedIn carrying out this
				subsection, the Attorney General may determine that—(A)other existing
				risk and needs assessment tools are sufficiently effective and efficient for
				the purpose of accomplishing the assessments and reassessments  described in
				paragraphs (1) through (4) of subsection (a); and(B)the tools
				described in subparagraph (A) shall be used under the System instead of
				developing new tools.(3)Validation on
				prisonersIn carrying out this subsection, the Attorney General
				shall statistically validate any tools that are selected for use under the
				System on the Federal prison population, or ensure that the tools have been so
				validated.(c)Assignment of
				recidivism reduction programs or productive activitiesThe System
				shall provide guidance on the kind and amount of recidivism reduction
				programming or productive activities assigned for each classification of
				prisoner and shall provide—(1)that, after the end of the phase-in period described in section 3621(h)(3), the higher the risk level of a covered prisoner, the more recidivism reduction programming the covered prisoner shall participate in, according to the covered prisoner’s specific criminogenic needs;(2)that low-, moderate-, and high-risk covered prisoners may be separated during programming in accordance with practices for effective recidivism reduction;(3)information on
				best practices concerning the tailoring of recidivism reduction programs to the
				specific criminogenic needs of each covered prisoner so as to best lower each
				covered prisoner’s risk of recidivating;(4)that a covered prisoner
				who has been classified as low risk and without need of recidivism reduction
				programming shall participate in productive activities, including prison jobs,
				in order to remain classified as low risk;(5)that a covered prisoner
				who successfully completes all recidivism reduction programming to which the covered prisoner was
				assigned shall participate in productive activities, including a prison job;
				and(6)that each
				covered prisoner shall participate in and successfully complete recidivism reduction programming or productive
				activities, including prison jobs, throughout the entire term of incarceration
				of the covered prisoner.(d)Recidivism
				reduction program and productive activity incentives and
				rewardsThe System shall provide the following incentives and
				rewards to covered prisoners that have successfully completed recidivism reduction programs and
				successfully completed  productive activities:(1)Family phone and
				visitation privilegesA covered prisoner who has  successfully
				completed  a recidivism reduction program or a productive activity shall
				receive, for use with family (including extended family), close friends,
				mentors, and religious leaders—(A)up to 30 minutes
				per day, and up to 900 minutes per month that the covered prisoner is permitted to use
				the phone; and(B)additional time
				for visitation at the penal or correctional facility in which the covered prisoner is
				imprisoned, as determined by the person in charge of the penal or correctional
				facility.(2)Time
				credits(A)In
				generalA covered prisoner who has successfully completed a recidivism
				reduction program or productive activity shall receive time credits as
				follows:(i)Low riskA covered prisoner who has been classified as having a low risk of recidivism shall earn 30 days of time credits for each period of 30 days during which the covered prisoner has participated in a recidivism reduction program or productive activity that the covered prisoner has successfully completed.(ii)Moderate riskA covered prisoner who has been classified as having a moderate risk of recidivism shall earn 15 days of time credits for each period of 30 days during which the covered prisoner has participated in a recidivism reduction program or productive activity that the covered prisoner has successfully completed.(iii)High riskA covered prisoner who has been classified as having a high risk of recidivism shall earn 8 days of time credits for each period of 30 days during which the covered prisoner has participated in a recidivism reduction program or productive activity that the covered prisoner has successfully completed.(B)AvailabilityA covered prisoner may not receive time credits under this paragraph for a recidivism reduction program or productive activity that the covered prisoner has successfully completed—(i)before the date of
				the enactment of this section; or(ii)during official
				detention before the date on which the covered prisoner’s sentence commences under
				section 3585(a).(C)Prerelease
				custody(i)In
				generalA covered prisoner who is classified as having a low risk of
				recidivism, who has earned time credits in an amount that is equal to the
				remainder of the covered prisoner’s imposed term of imprisonment, and who the person in
				charge of the penal or correctional facility in which the covered prisoner is imprisoned
				determines is otherwise qualified for prerelease custody, shall be eligible to
				be transferred into prerelease custody in accordance with section
				3624(c)(3).(ii)GuidelinesThe
				System shall include guidelines, for use by the Bureau of Prisons and the
				Office of Probation and Pretrial Services, for prisoners placed in halfway houses or home
				confinement under section 3624(c)(3), for different levels of supervision,
				requirements and consequences based on the prisoner’s conduct, including
				electronic monitoring, work, community service, crime victim restoration
				activities, sanctions and a return to prison with a reassessment of recidivism
				risk level under the System as a result of certain behavior, which shall be
				consistent with a structured sanctions model that consistently and swiftly
				punishes violations and uses mild sanctions in order to improve compliance and
				success rates and reduce recidivism rates.(D)Ineligible
				prisonersA covered prisoner shall be ineligible to receive time credits
				under this section if the covered prisoner—(i)has been
				convicted of any Federal crime of terrorism, as that term is defined under
				section 2332b(g)(5);(ii)is detained on
				any charge related to a Federal crime of terrorism, as that term is defined
				under section 2332b(g)(5);(iii)has been
				convicted of a Federal crime under section 276(a) of the Immigration and
				Nationality Act (8 U.S.C. 1326(a)), relating to the reentry of a removed alien,
				but only if the alien is described in paragraph (1) or (2) of subsection (b) of
				that section;(iv)has been
				convicted of any Federal crime of violence, as that term is defined under
				section 16;(v)has been
				convicted of any Federal sex crime, as that term is defined under section
				3509;(vi)has been
				convicted of any Federal crime involving child exploitation, as that term is
				defined under section 2 of the PROTECT Our Children Act of 2008 (42 U.S.C.
				17601); or(vii)has been
				convicted of more than 2 Federal crimes arising from more than 1 course of
				conduct.(3)Risk
				reassessments and level adjustmentA covered prisoner who has successfully
				completed recidivism reduction programming or successfully completed  productive
				activities shall receive periodic risk reassessments with an appropriate reassessment tool (with high and moderate
				risk level covered prisoners receiving more frequent risk reassessments), and if the
				reassessment shows that the covered prisoner’s risk level or specific needs have
				changed, the Bureau of Prisons shall update the covered prisoner’s risk level or
				information regarding the covered prisoner’s specific needs and reassign the covered prisoner
				to appropriate recidivism reduction programs or productive activities based on
				such changes, and provide the applicable  time credits to the covered prisoner.(4)Relation to other incentive programsThe incentives described in this subsection shall be in addition to any other rewards or incentives for which a covered prisoner may be eligible, except that a covered prisoner shall not be eligible for the time credits described in paragraph (2) if that covered prisoner has accrued time credits under another provision of law based solely upon participation in, or successful completion of, such program.(e)PenaltiesThe
				System shall provide guidelines for the Bureau of Prisons to reduce rewards
				earned under subsection (d) for covered prisoners who violate the rules of the penal or
				correctional facility in which the covered prisoner is imprisoned, a recidivism
				reduction program, or a productive activity, which shall provide—(1)general levels of
				violations and resulting reward reductions;(2)that any reward
				reduction that includes the forfeiture of time credits shall be limited to time
				credits that a covered prisoner earned as of the date of the covered prisoner’s rule violation,
				and not applicable to any subsequent credits that the covered prisoner may earn;
				and(3)guidelines for the
				Bureau of Prisons to establish a procedure to restore time credits that a
				covered prisoner forfeited as a result of a rule violation based on the covered prisoner’s
				individual progress after the date of the rule violation.(f)Bureau of
				Prisons TrainingThe Attorney General shall develop training
				protocols and programs for Bureau of Prisons officials and employees
				responsible for administering the System, which shall include—(1)initial training
				to educate employees and officials on how to use the System in an appropriate
				and consistent manner, as well as the reasons for using the System;(2)continuing
				education; and(3)periodic training
				updates.(g)Quality
				assuranceIn order to ensure that the Bureau of Prisons is using
				the System in an appropriate and consistent manner, the Attorney General shall
				monitor and assess the use of the System, which shall include conducting
				periodic audits of Bureau of Prisons facilities regarding the use of the
				System, and shall ensure the development of risk and needs indicators and
				measurement processes that are both reliable and valid.(h)Determinations
				and classifications unreviewableThere shall be no right of
				review, right of appeal, cognizable property interest, or cause of action,
				either administrative or judicial, arising from any determination or
				classification made by any Federal agency or employee while implementing or
				administering the System, or any rules or regulations promulgated under this
				section.(i)DefinitionsIn
				this section:(1)Covered prisonerThe term covered prisoner means a prisoner who is not ineligible to receive time credits
				under this section pursuant to  subsection (d)(2)(D).(2)PrisonerThe
				term prisoner means a person who has been sentenced to a term of
				imprisonment pursuant to a conviction for a Federal criminal offense.(3)Productive
				activityThe term productive activity—(A)means a
				group or individual activity, including participation in a job as part of a
				prison work program, that is designed to allow prisoners classified as having a
				low risk of recidivism to remain productive and thereby maintain a low-risk
				classification; and(B)may include the
				delivery of the activities described in paragraph (4)(C) to other
				prisoners.(4)Recidivism
				reduction programThe term recidivism reduction
				program means a group or individual activity that—(A)has been shown by
				empirical evidence to reduce recidivism;(B)is designed to
				help prisoners succeed in their communities upon release from prison;
				and(C)may
				include—(i)classes on social learning and life
				skills;(ii)classes on
				morals or ethics;(iii)academic classes;(iv)cognitive
				behavioral treatment;(v)mentoring;(vi)substance abuse
				treatment;(vii)vocational
				training;(viii)faith-based
				classes or services;(ix)victim-impact classes, victim-offender dialogue, or other restorative justice programs; and(x)a prison job.(5)Risk and needs
				assessment toolThe term risk and needs assessment
				tool means an objective and statistically validated method through which
				information is collected and evaluated to determine—(A)the level of risk
				that a prisoner will recidivate upon release from prison; and(B)the recidivism
				reduction programs that will best minimize or reduce the risk that a particular
				prisoner will recidivate upon release from prison.(6)Successfully completedThe term successfully completed—(A)means that—(i)as determined by the person in charge of the penal or correctional facility of the Bureau of Prisons in which the covered prisoner is imprisoned, that the covered prisoner—(I)regularly attended the recidivism reduction program or productive activity;(II)actively engaged and participated in the recidivism reduction program or productive activity;(III)completed all assignments or tasks in a manner that has allowed the covered prisoner to realize the criminogenic benefits of the recidivism reduction program or productive activity;(IV)did not regularly engage in disruptive behavior that seriously undermined the administration of a recidivism reduction program or productive activity; and(V)satisfied the requirements of subclauses (I) through (IV) for a time period that has allowed the covered prisoner to realize the criminogenic benefits of the recidivism reduction program or productive activity; and(ii)the covered prisoner satisfied the requirements of subparagraph (A) for a time period of not less than 30 days; and(B)shall not be construed to mean that the covered prisoner is no longer participating in the particular recidivism reduction program or productive activity, if—(i)the covered prisoner has satisfied the requirements of clauses (i) and (ii) of subparagraph (A); and(ii)the recidivism reduction program or productive activity will continue to help the covered prisoner to further reduce risk level of the covered prisoner, or maintain the  risk level of the covered prisoner.(7)SystemThe
				term System means the Post-Sentencing Risk and Needs Assessment
				System established under subsection (a).(8)Time
				creditThe term time credit means the equivalent of
				1 day of a prisoner’s sentence, such that a prisoner shall be eligible for 1
				day of prerelease custody for each credit
				earned..(b)Technical and
			 conforming amendmentThe
			 table of sections for subchapter C of chapter 229 of title 18, United States
			 Code, is amended by inserting after the item relating to section 3621 the
			 following:3621A. Post-sentencing risk and needs assessment
				system..5.Recidivism
			 reduction program and productive activity recommendationsThe Attorney General shall—(1)review the
			 effectiveness of recidivism reduction programs and productive activities,
			 including prison jobs, that exist as of the date of the enactment of this Act
			 in facilities operated by the Bureau of Prisons;(2)review available
			 information regarding the effectiveness of recidivism reduction programs and
			 productive activities, including prison jobs, that exist in State-operated
			 prisons throughout the United States, provided that the Attorney General shall
			 make no rule or regulation requiring any State government to provide
			 information for, or participate in, such review;(3)conduct or fund research to evaluate established programs offered through organizations that do not rely on Federal funding in order to demonstrate the effectiveness of such programs in reducing recidivism;(4)identify the most
			 effective recidivism reduction programs that are evidence-based;(5)survey all
			 Federal agencies to determine which products purchased by the agencies could be
			 manufactured by prisoners participating in a prison work program without
			 reducing job opportunities for workers in the United States who are not in the
			 custody of the Bureau of Prisons; and(6)make
			 recommendations to the Bureau of Prisons regarding—(A)replication of
			 the most effective recidivism reduction programs that are
			 evidence-based;(B)the expansion of
			 effective, evidence-based recidivism reduction programming capacity;(C)the expansion of
			 productive activities, including prison jobs; and(D)the addition of
			 any new effective programs and activities that the Attorney General finds,
			 using the methods described in section 3(c), would help to reduce
			 recidivism.6.Reports(a)Annual reportsNot later than January 1, 2015, and every January 1 thereafter, the Attorney General, in consultation with the inspector general of the Department of Justice, shall submit to the appropriate committees of Congress a report that contains the following:(1)A summary of the
			 activities and accomplishments of the Attorney General in carrying out this Act
			 and the amendments made by this Act.(2)An assessment of
			 the status and use of the System by the Bureau of Prisons, including the number
			 of prisoners classified at each risk level under the System at each facility of
			 the Bureau of Prisons.(3)A summary and
			 assessment of the types and effectiveness of the recidivism reduction programs
			 and productive activities in facilities operated by the Bureau of Prisons,
			 including—(A)evidence about
			 which programs and activities have been shown to reduce recidivism;(B)the capacity of
			 each program and activity at each facility, including the number of prisoners
			 along with the risk level of each prisoner enrolled in each program and
			 activity; and(C)identification of
			 any problems or shortages in capacity of such programs and activities, and how
			 these should be remedied.(4)An assessment of
			 the Bureau of Prisons compliance with section 3621(h) of title 18, United
			 States Code, as added by section 7 of this Act.(5)An assessment of
			 progress made toward carrying out the purposes of this Act, including any
			 savings associated with—(A)the transfer of
			 low-risk prisoners into prerelease custody under this Act and the amendments
			 made by this Act; and(B)any decrease in
			 recidivism that may be attributed to the implementation of the System or the
			 increase in recidivism reduction programs and productive activities required by
			 this Act and the amendments made by this Act.(b)Prison work
			 programs reportNot later than 180 days after the date of
			 enactment of this Act, the Attorney General, in consultation with the Director
			 of the Bureau of Prisons, shall submit to the appropriate committees of
			 Congress a report on the status of prison work programs at facilities operated
			 by the Bureau of Prisons, including—(1)a strategy to
			 expand the availability of such programs without reducing job opportunities for
			 workers in the United States who are not in the custody of the Bureau of
			 Prisons;(2)an assessment of
			 the feasibility of expanding such programs, consistent with the strategy
			 required under paragraph (1), so that, not later than 5 years after the date of
			 enactment of this Act, not less than 75 percent of eligible low-risk offenders
			 have the opportunity to participate in a prison work program for not less than
			 20 hours per week; and(3)a detailed
			 discussion of legal authorities that would be useful or necessary to achieve
			 the goals in paragraphs (1) and (2).(c)Savings
			 reportsNot later than 180 days after the date of enactment of
			 this Act, and every year thereafter, the Attorney General shall submit to the
			 appropriate committees of Congress a report containing—(1)an analysis of
			 current and projected savings associated with this Act and the amendments made
			 by this Act; and(2)a strategy to
			 reinvest a portion of such savings into expansions of recidivism reduction
			 programs and productive activities, including prison work programs, by the
			 Bureau of Prisons.7.Use of System and
			 recommendations by Bureau of Prisons(a)Implementation
			 of System generallySection
			 3621 of title 18, United States Code, is amended by adding at the end the
			 following:(h)Post-Sentencing
				Risk and Needs Assessment System(1)DefinitionsIn
				this section, the terms covered prisoner, prisoner, productive
				activity, recidivism reduction program, risk and
				needs assessment tool, successfully completed, System, and time credit
				have the meanings given such terms in section 3621A.(2)ImplementationNot later than 180 days after the Attorney
				General develops and releases the System, the Bureau of Prisons shall—(A)implement the System and complete a risk and needs assessment for each  prisoner, regardless of the prisoner’s length of imposed term of imprisonment; and(B)expand the
				effective recidivism reduction programs and productive activities offered by
				the Bureau of Prisons and add any new recidivism reduction program or
				productive activity necessary to effectively implement the System, in
				accordance with the recommendations made by the Attorney General under section
				5 of the Federal Prison Reform Act of
				2013 and with paragraph (3).(3)Phase-inIn order to carry out paragraph (2), so
				that every covered prisoner has the opportunity to complete the kind and amount of
				recidivism reduction programming the covered prisoner is assigned or participate in
				productive activities in order to effectively implement the System and that is
				recommended by the Attorney General, the Bureau of Prisons shall, subject to
				the availability of appropriations, develop and operate such recidivism
				reduction programs and productive activities—(A)for not less than
				20 percent of covered prisoners by the date that is 1 year after the date on which the
				Bureau of Prisons completes a risk and needs assessment for each prisoner under
				paragraph (2)(A);(B)for not less than 40 percent of covered prisoners
				by the date that is 2 years after the date on which the Bureau of Prisons
				completes a risk and needs assessment for each prisoner under paragraph
				(2)(A);(C)for not less than 60 percent of covered prisoners
				by the date that is 3 years after the date on which the Bureau of Prisons
				completes a risk and needs assessment for each prisoner under paragraph
				(2)(A);(D)for not less than 80 percent of covered prisoners
				by the date that is 4 years after the date on which the Bureau of Prisons
				completes a risk and needs assessment for each prisoner under paragraph (2)(A);
				and(E)for all covered prisoners by the date that is 5
				years after the date on which the Bureau of Prisons completes a risk and needs
				assessment for each prisoner under paragraph (1)(A) and thereafter.(4)Priority during
				phase-inDuring the phase-in period described in paragraph (3),
				the priority for such programs and activities shall be accorded based on, in
				order, the following:(A)Recidivism risk
				levelThe recidivism risk
				level of covered prisoners (as determined using a risk and needs assessment tool under
				the system), with low-risk covered prisoners receiving first priority, moderate-risk
				covered prisoners receiving second priority, and high-risk covered prisoners receiving last
				priority.(B)Release
				dateWithin each such risk
				level, a covered prisoner’s proximity to release date.(5)Preliminary
				expansion of recidivism reduction programs and authority to use
				incentivesOn and after the date of enactment of the
				Federal Prison Reform Act of
				2013, the Bureau of Prisons may—(A)expand any
				recidivism reduction program or productive activity in effect at a facility of
				the Bureau of Prisons as of such date; and(B)offer to a
				covered prisoner who has successfully completed such programming and activities the
				incentives and rewards described in—(i)section
				3621A(d)(1); and(ii)section
				3621A(d)(2)(A), except a covered prisoner may receive up to 30 days of time credits for
				each period of 30 days during which the covered prisoner participated in a
				recidivism reduction program or productive activity that the covered prisoner successfully completed, with the amount of time
				credits to be determined by the person in charge of the penal or correctional
				facility in which the covered prisoner is imprisoned.(6)Recidivism
				reduction partnershipsNot later than 180 days after the date of
				enactment of this subsection, the Attorney General shall issue regulations
				requiring the person in charge of each penal or correctional facility of the
				Bureau of Prisons to expand the availability of recidivism reduction
				programming and productive activities by entering into partnerships with each
				of the following:(A)Nonprofit
				organizations, including faith-based and community-based organizations, that
				will deliver recidivism reduction programming in the facility, on a paid or
				volunteer basis.(B)Institutions of
				higher education (as defined in section 101 of the Higher Education Act of 1965
				(20 U.S.C. 1001) that will deliver academic classes in the facility, on a paid
				or volunteer basis.(C)Private entities
				that will, on a volunteer basis—(i)deliver
				vocational training and certifications in the facility;(ii)provide
				equipment to facilitate vocational training or employment opportunities for
				prisoners;(iii)employ
				prisoners; or(iv)assist prisoners
				in prerelease custody or supervised release in finding employment.(7)PenaltiesEffective
				on January 1, 2015, and every January 1 thereafter, if the most recent report
				submitted by the Attorney General under section 6(a) of the
				Federal Prison Reform Act of
				2013 indicates that the Bureau of Prisons has failed to implement
				the System or complete a risk and needs assessment for each prisoner, or has
				failed to expand the recidivism reduction programs and productive activities
				offered by the Bureau of Prisons and add any new recidivism reduction programs
				and productive activities necessary to effectively implement the System, in
				accordance with paragraphs (2) through (6), the amount available for the then
				current fiscal year for salaries and expenses for the Central Office
				(Headquarters) of the Bureau of Prisons shall be reduced to the amount equal to
				95 percent of the amount available for such salaries and expenses for the most
				recent fiscal year (including any reduction under this
				paragraph)..(b)Prerelease
			 custody(1)In
			 generalSection 3624(c) of title 18, United States Code, is
			 amended—(A)by redesignating
			 paragraphs (3) through (6) as paragraphs (4) through (7), respectively;
			 and(B)by inserting after
			 paragraph (2) the following:(3)Prisoners with a
				low risk of recidivating(A)DefinitionsIn this paragraph—(i)the term qualified  prisoner
				means a prisoner who has—(I)been classified under the System as having
				a low risk of recidivating;(II)earned time credits in an amount that is
				equal to the remainder of the prisoner’s imposed term of imprisonment;
				and(III)been classified by the person in charge of
				the penal or correctional facility of the Bureau of Prisons in which the
				prisoner is imprisoned as otherwise qualified to be transferred into prerelease
				custody; and(ii)the terms
				prisoner, System, and time credit have
				the meanings given such terms in section 3621A.(B)RecommendationThe person in charge of the penal or correctional facility of the Bureau of Prisons in which a qualified prisoner is imprisoned shall submit a recommendation, with a statement of the rationale and all supporting documentation, including the qualified prisoner’s full behavioral record,  that the qualified prisoner be transferred into prerelease custody to the United States district court in which the qualified prisoner was convicted, and a judge for such court shall, not later than 60 days after the submission of the recommendation, approve or deny such recommendation.(C)StandardA judge may only deny a recommendation to transfer a qualified prisoner into prerelease custody under this paragraph if the judge finds by a preponderance of the evidence that the qualified prisoner should not be transferred into prerelease custody based only on evidence of the actions of the qualified prisoner after the conviction of the qualified prisoner, including the behavioral record of the qualified prisoner, and not based on evidence from the underlying conviction.(D)Failure to ruleThe failure of a judge to approve or deny a recommendation to transfer at the end of the 60-day period described in subparagraph (B) shall be deemed as an approval of such recommendation.(E)ApprovalIf a recommendation relating to a qualified prisoner is approved under subparagraph (B) or deemed approved under subparagraph (D)—(i)the qualified prisoner shall be placed in a halfway house or sent to home confinement, if that qualified prisoner will be able to stay in a residence approved by the person in charge of the penal or correctional facility of the Bureau of Prisons in which a qualified prisoner is imprisoned; and(ii)the time limits under paragraphs (1) and (2) shall not apply.(F)Supervision(i)In generalThe Director of the Bureau of Prisons, in conjunction with the Assistant Director for the Office of  Probation and Pretrial Services, shall ensure that a qualified prisoner placed in home confinement under subparagraph (E) shall be supervised by probation officers and remain in home confinement until the qualified prisoner has served not less than 85 percent of the imposed term of imprisonment of the qualified prisoner.(ii)Home confinement supervision systemThe Assistant Director for the Office of  Probation and Pretrial Services shall implement a home confinement supervision system for all qualified prisoners placed in prerelease custody pursuant to transfers awarded under this paragraph that shall—(I)use the most cost-effective electronic monitoring systems available, which shall be procured using a competitive bidding process;(II)be adapted to the best practices of State criminal justice systems using electronically monitored home confinement as an alternative to incarceration;(III)allow probation officers to continuously monitor the locational status of each qualified prisoner placed in home confinement pursuant to a transfer awarded under this paragraph; and(IV)not exceed a cost, including administrative expenses, of $16 per day per qualified prisoner in home confinement pursuant to a transfer awarded under this paragraph.(G)Level of supervisionThe person in charge of the penal or correctional facility of the Bureau of Prisons in which a qualified prisoner is imprisoned or a probation officer shall use the guidelines developed by the Attorney General under section 3621A(d)(2)(C) to determine the level of supervision and consequences for certain actions for a qualified prisoner transferred into prerelease custody under this paragraph.(H)Mentoring servicesAny person that provided mentoring services to a qualified prisoner placed in a halfway house or in home confinement while the qualified prisoner was in a penal or correctional facility of the Bureau of Prisons shall be permitted to continue such services after the qualified prisoner has been transferred into prerelease custody, unless the person in charge of the penal or correctional facility of the Bureau of Prisons demonstrates, in a written document submitted to the person, that such services would be a significant security risk to the qualified prisoner, persons who provide such services, or any other person.(I)Determinations
				and classifications unreviewableThere shall be no right of
				review, right of appeal, cognizable property interest, or cause of action,
				either administrative or judicial, arising from any determination or
				classification made under this paragraph, or any rules or regulations
				promulgated under this
				paragraph..(2)Effective
			 dateThe amendments made by this subsection shall—(A)take effect on
			 the date of enactment of this Act; and(B)apply on and
			 after the date on which the Attorney General implements the System.8.DefinitionsIn this Act:(1)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—(A)the Committee on
			 the Judiciary and the Subcommittee on Commerce, Justice, Science, and Related
			 Agencies of the Committee on Appropriations of the Senate; and(B)the Committee on
			 the Judiciary and the Subcommittee on Commerce, Justice, Science, and Related
			 Agencies of the Committee on Appropriations of the House of
			 Representatives.(2)Covered prisonerThe term covered prisoner means a prisoner who is not ineligible to receive time credits
				under section 3621A of title 18, United States Code pursuant to subsection (d)(2)(D) of such section.(3)PrisonerThe
			 term prisoner means a person who has been sentenced to a term of
			 imprisonment pursuant to a conviction for a Federal criminal offense.(4)Productive activityThe term productive activity—(A)means a group or individual activity, including participation in a job as part of a prison work program, that is designed to allow prisoners classified as having a low risk of recidivism to remain productive and thereby maintain a low-risk classification; and(B)may include the delivery of the activities described in paragraph (5)(C) to other prisoners.(5)Recidivism
			 reduction programThe term recidivism reduction
			 program means a group or individual activity that—(A)has been shown by
			 empirical evidence to reduce recidivism;(B)is designed to
			 help prisoners succeed in their communities upon release from prison;
			 and(C)may
			 include—(i)classes on social learning and life
			 skills;(ii)classes on
			 morals or ethics;(iii)academic classes;(iv)cognitive
			 behavioral treatment;(v)mentoring;(vi)substance abuse
			 treatment;(vii)vocational
			 training;(viii)faith-based
			 classes or services;(ix)victim-impact classes, victim-offender dialogue, or other restorative justice programs;  and(x)a prison job.(6)Risk and needs
			 assessment toolThe term risk and needs assessment
			 tool means an objective and statistically validated method through which
			 information is collected and evaluated to determine—(A)the level of risk
			 that a prisoner will recidivate upon release from prison; and(B)the recidivism
			 reduction programs that will best minimize or reduce the risk that a particular
			 prisoner will recidivate upon release from prison.(7)Successfully completedThe term successfully completed—(A)means that—(i)as determined by the person in charge of the penal or correctional facility of the Bureau of Prisons in which the covered prisoner is imprisoned, that the covered prisoner—(I)regularly attended the recidivism reduction program or productive activity;(II)actively engaged and participated in the recidivism reduction program or productive activity;(III)completed all assignments or tasks in a manner that has allowed the covered prisoner to realize the criminogenic benefits of the recidivism reduction program or productive activity;(IV)did not regularly engage in disruptive behavior that seriously undermined the administration of a recidivism reduction program or productive activity; and(V)satisfied the requirements of subclauses (I) through (IV) for a time period that has allowed the covered prisoner to realize the criminogenic benefits of the recidivism reduction program or productive activity; and(ii)the covered prisoner satisfied the requirements of subparagraph (A) for a time period of not less than 30 days; and(B)shall not be construed to mean that the covered prisoner is no longer participating in the particular recidivism reduction program or productive activity, if—(i)the covered prisoner has satisfied the requirements of clauses (i) and (ii) of subparagraph (A); and(ii)the recidivism reduction program or productive activity will continue to help the covered prisoner to further reduce risk level of the covered prisoner, or maintain the  risk level of the covered prisoner.(8)SystemThe
			 term System means the Post-Sentencing Risk and Needs Assessment
			 System established under section 3621A of title 18, United States Code, as
			 added by section 4 of this Act.(9)Time
			 creditThe term time credit means the equivalent of
			 1 day of a prisoner’s sentence, such that a prisoner shall be eligible for 1
			 day of prerelease custody for each credit earned.